      Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 1 of 25 PageID #:1



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 ART AKIANE LLC,
           Plaintiff,

 v.                                                      Civil Action No.:

 ART & SOULWORKS LLC, and                                COMPLAINT
 CAROL CORNELIUSON,                                      JURY TRIAL DEMANDED
           Defendants.




                                             COMPLAINT

          1.   Plaintiff Art Akiane LLC (“Art Akiane”) brings this action against Defendants

Carol Corneliuson (“Corneliuson”) and Art & SoulWorks LLC (“ASW”) (collectively

“Defendants”) because of Defendants’ illicit copying and distribution of Akiane Kramarik’s

artwork, trademark infringement, deceptive trade practices, unfair competition, and Defendants’

other violations of federal and state law.

          2.   Akiane Kramarik is an internationally renowned artist who has been recognized

as a gifted child prodigy and garnered international acclaim for her works. She has appeared on

the Oprah Winfrey Show, and been featured on the Katie Couric Show, World News Tonight,

Good Morning America, CNN, The View, Fox News, the Montel Williams Show, and many

others.

          3.   In 2007, Akiane licensed to ASW the right to print certain artwork on bookmarks,

journals, wallet cards, calendars, and greeting cards for sale, through her licensing company, Art

Akiane LLC, the plaintiff in this matter. The license expired on January 11, 2019. Undeterred

by the expiration of the license, Defendants refused to stop selling Akiane’s artwork, and

                                                 1
       Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 2 of 25 PageID #:2



 continue to sell, copy, modify and distribute Akiane’s artwork without authorization and

 misrepresent that they are the authorized source and representatives of Akiane’s artwork.

        4.      Through their misconduct Defendants continue to reap immense financial profit

 and benefit off of Akiane’s work.

  I. THE PARTIES

        5.      Art Akiane LLC is an Illinois limited liability company with its principal place of

 business at 833 Central Ave., Unit 1250, Highland Park, IL 60035. Art Akiane is the intellectual

 property holding company of Akiane Kramarik, and Akiane Kramarik has transferred all right,

 title and interest in her artwork, and name and likeness, to Art Akiane.

        6.      Upon information and belief, Art & SoulWorks LLC is a Colorado limited

 liability company with its principal place of business at 214 Ranch Road, Evergreen, CO 80439.

        7.      Corneliuson is an individual who, on information and belief, resides at 214 Ranch

 Road, Evergreen, CO 80439. Upon information and belief, Corneliuson is the owner and sole

 member of Art & SoulWorks LLC.

II.   STATUTORY BASIS AND NATURE OF ACTION

        8.      This action is for: (1) copyright infringement under the Copyright Act, 17 U.S.C.

 §§ 1, et seq.; (2) unfair competition under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); (3)

 unfair competition under Illinois common law; (4) deceptive trade practices under the Illinois

 Uniform Deceptive Trade Practices Act, 815 ILCS §§ 510/1-510/7; (5) unjust enrichment under

 Illinois common law; (6) removal and alteration of copyright management information under the

 Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1202; (7) violation of the Anti-

 Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d); (8) tortious interference with a




                                                  2
       Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 3 of 25 PageID #:3



 prospective economic advantage under Illinois common law; and (9) violation of the Illinois

 Right of Publicity Act, 765 ILCS § 1075/1-60.

         9.      Art Akiane seeks preliminary and permanent injunctive relief and an award of

 profits and statutory damages, among other remedies.

III. JURISDICTION AND VENUE

         10.     This Court has subject matter jurisdiction to hear and determine this controversy

 pursuant to 28 U.S.C. §§ 1331 and 1338 because the action arises under the federal Copyright

 Act and Lanham Act. See 17 U.S.C. §§ 101, et seq.; 15 U.S.C. §§ 1051, et seq.

         11.     This Court has supplemental jurisdiction to hear and determine the state law

 claims, which arise under the statutory and common laws of the State of Illinois, pursuant to 28

 U.S.C. § 1367(a), because the state law claims are so related to the federal claims that they form

 part of the same case or controversy under Article III of the United States Constitution and

 derive from a common nucleus of operative facts.

         12.     Venue and personal jurisdiction are proper in the Northern District of Illinois

 under 28 U.S.C. § 1391(b) and (c) because a substantial part of the events giving rise to the

 claims herein occurred in this District and Defendants have promoted infringing goods in this

 District.

         13.     This Court has personal jurisdiction over Defendants because Defendants have

 continuous and systematic contacts with the state of Illinois, because they have purposefully

 directed their activities toward the state of Illinois, causing harm suffered in the state of Illinois,

 and because this action is based upon activities that arise out of or relate to those contacts.

 Defendants targets consumers in Illinois in the sale of goods, and have contracted with Plaintiff,

 an Illinois company.



                                                    3
      Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 4 of 25 PageID #:4



IV. FACTUAL BACKGROUND

A.     Akiane Kramarik and Art Akiane

       14.     Akiane comes from humble beginnings, having been born and raised in abject

poverty. She began creating her artwork, including many of the Works (as defined in paragraph

22 below) at age four. Despite the challenges she faced growing up, she worked hard to develop

her artistic talent, creating hundreds of original and renowned masterpieces over the past two

decades.

       15.     Throughout her young life, Akiane developed her skillset through no formal

training: she began drawing complex and sophisticated artwork utilizing different mediums

including candles, charcoal, and pencils; at the age of six, she began painting; by the age of

seven, Akiane was knowledgeable in the use of color pastels and acrylic paints; and at the age of

eight, she had completed a five-foot long oil painting mastering realism, and was already holding

solo art exhibitions.

       16.     Akiane’s art has been showcased in numerous galleries and developed an

international fan base that continues to grow. She has received extensive media coverage in

Australia, China, Brazil, Japan, Korea, Russia, Ireland, England, Scotland, the Netherlands,

France, Hungary, Poland, Lithuania, Latvia, Canada, the Middle East, and Norway.

       17.     Akiane’s online gallery, located at www.akiane.com, has had nearly 450 million

global visitors over the past decade. Her art exhibitions have been featured in museums,

galleries, embassies, universities, institutes, churches, and corporations all around the world.

       18.     She has also been featured in documentaries and made hundreds of media

appearances. In addition to the shows mentioned above, she has been featured on the Glen Beck

Program, The Late Late Show, Lou Dobbs Tonight, Hour of Power, Superhuman: Genius, The



                                                 4
      Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 5 of 25 PageID #:5



Indigo Evolution, Miracle Detectives, Extreme Prophetic, Trinity Broadcast Network, Supreme

Master Television, and Super Kids.

           19.   Akiane has raised hundreds of thousands of dollars globally through her charity

auctions and art exhibits for the impoverished, and she has used her talents and artwork to

contribute to over two hundred international and charitable foundations and fundraisers,

including Northwest Medical Teams and the Smile Network.

           20.   Due to her immense talent and fan base, Akiane has even been portrayed in the

New York Times best-selling book Heaven is For Real, which was adapted into a 2014 film

produced by Sony Pictures.

           21.   Akiane’s name and persona have developed enormous commercial value in

promoting her artwork as a result of the public’s widespread knowledge and admiration of her

talents.

           22.   Akiane assigned the copyright registrations for the Works to Art Akiane. Art

Akiane owns all necessary rights to the following copyrights, registered at the U.S. Copyright

Office, for the following visual works of art (the “Works”):




           Title of Work              Registration No.                         Work



       Prince of Peace                 VA 1-921-911




    Father Forgive Them                VA 1-960-272




                                                 5
Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 6 of 25 PageID #:6




    Jesus                  VA 2-142-942




   Barefoot                VA 2-010-303




    I AM                   VA 2-010-300




Mother’s Love              VA 1-925-543




  Innocence                VA 2-010-352




 On My Knees               VA 1-924-181




    Hope                   VA 1-925-448




                                   6
      Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 7 of 25 PageID #:7




        Co-Creation                    VA 1-924-158




         The Swing                     VA 2-011-840




     Love at First Sight               VA 1-924-183




        Vulnerable                     VA 2-010-397




       23.     Attached as Exhibit A are true and correct copies of the certificates of registration

or registration information for the Works.

       24.     The Works are original works of authorship, all created between 2002 and 2018.

Akiane is the sole author of the Works.

       25.     As the owner of the above-listed Works and pursuant to Section 106 of the

Copyright Act, Art Akiane has the exclusive right to reproduce the Works, prepare derivative

works of them, distribute copies to the public, and display the Works publicly.

       26.     Art Akiane owns all right, title and interest in and to Akiane’s name and likeness.

       27.     Since at least as early as 2003, Art Akiane has also been substantially and

continuously using the name and likeness of Akiane in the marketing and sale of the Works.




                                                 7
      Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 8 of 25 PageID #:8



       28.     Art Akiane owns all right, title and interest in and to Art Akiane and Akiane’s

trademarks, which are imprinted on the Works that Art Akiane sells, and are extensively used in

online and media advertising. By virtue of the quality and nature of the goods offered under the

trademarks, the extensive sales, advertising, provision, marketing and promotion under the

trademarks, and the substantially exclusive and continuous use of the trademarks for over 16

years for and in connection with the Works, the trademarks have come to symbolize and identify

a source of great and valuable goodwill for and in connection with Art Akiane’s goods.

       29.     Art Akiane has used its trademarks in commerce throughout the United States

continuously since at least 2003 for the distribution, provision, sale, marketing, advertising, and

promotion of the goods associated with its marks. Attached as Exhibit B is a representative

sample showing Art Akiane’s use of its trademarks (the “AKIANE Marks”) in connection with

these goods.

       30.     As a result of its widespread, continuous, and exclusive use of the AKIANE

Marks to identify its goods and Art Akiane as their source, Art Akiane owns valid and subsisting

rights to the AKIANE Marks.

       31.     The AKIANE Marks are distinctive to both the consuming public and to those in

Art Akiane’s industry.

       32.     Art Akiane has expended substantial time, money, and resources marketing,

advertising, and promoting the goods sold under the AKIANE Marks, including through online

blog posts, speaking engagements, attendance and participation at media events, and publishing

books and newsletters about Akiane. Exhibit C. Art Akiane has expended significant resources

on the marketing, advertising, and promotion of the goods sold under the AKIANE Marks.




                                                 8
      Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 9 of 25 PageID #:9



       33.     Consumers understand and see that the Art Akiane goods originate from Art

Akiane. As a result of Art Akiane’s considerable expenditures and efforts, the AKIANE Marks

have come to signify the high quality of the goods designated by the AKIANE Marks, and

acquired incalculable distinction, reputation, and goodwill belonging exclusively to Art Akiane.

       34.     Art Akiane has protected and enforced its AKIANE Marks against past

infringements, including sending numerous cease and desist letters to infringers.

B.     Defendants Corneliuson and ASW

       35.     ASW is a business entity that profits from selling religiously themed art,

ornaments, home décor, and other various goods to consumers.

       36.     Upon information and belief, Corneliuson is the owner and sole member of ASW.

ASW, at the direction of Corneliuson, sells products on its website, which it also utilizes to

promote and sell its goods. Exhibit D. At Corneliuson’s direction and with her knowledge,

ASW sells products on various e-commerce stores such as Amazon, eBay, Christianbooks,

Mardel, and others.

       37.     Upon information and belief, Corneliuson directs and controls the operations of

ASW, ASW’s websites https://art-soulworks.com and www.jesusprinceofpeace.com, and ASW’s

social media, including its Facebook page at www.facebook.com/jesusprinceofpeace, its Twitter

page at https://twitter.com/ArtnSoulworks, and its Instagram page at

https://www.instagram.com/jesus_art_akiane/.

       38.     On January 11, 2007, Art Akiane and ASW entered into a licensing agreement

(the “Agreement”), which expired on January 11, 2019.

       39.     Art Akiane licensed the copyrighted paintings “Prince of Peace” (Reg. VA 1-921-

911), Father Forgive Them (Reg. VA 1-960-272), Trust (Reg. VA 1-925-445), Love at First



                                                 9
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 10 of 25 PageID #:10



Sight (Reg. VA 1-924-183), Blessing (Reg. VA 1-924-543), The Challenge (Reg. VA 1-924-

186), and Mother’s Love (VA 1-925-543), to ASW to be reproduced and printed on bookmarks,

journals, wallet cards, calendars, deck cards, and greeting cards for Defendants to sell to

consumers.

       40.     Unknown to Art Akiane, and upon information and belief, Defendants had been

copying, displaying, distributing, and selling Art Akiane’s other Works, despite never having

been granted licensing rights to do so under the Agreement.

       41.     Upon information and belief, Corneliuson represented herself to be the sole

representative of all the Works to customers.

       42.     Between 2011 to 2018, potential customers and art collectors who were interested

in purchasing Art Akiane’s artwork contacted Corneliuson in order to purchase original artwork.

Corneliuson would contact Art Akiane to request the price for the original artwork, without

disclosing to Art Akiane the identity of the potential customer.

       43.     Upon information and belief, Corneliuson would not allow further

communications between these potential customers and Art Akiane, despite Art Akiane’s

willingness to negotiate purchase terms for the artwork and the legitimate expectancy to enter

into a valid business relationship with those customers.

       44.     Art Akiane could not contact the potential customers because Corneliuson

withheld customer contact information. Art Akiane lost sales because negotiations with potential

customers deteriorated when Art Akiane could not contact these customers.

       45.     On January 10, 2019, Art Akiane sent a letter to Corneliuson, formally notifying

her that Art Akiane would not be renewing the Agreement.

       46.     Corneliuson was upset that Art Akiane would not renew the Agreement.



                                                10
     Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 11 of 25 PageID #:11



C.     Defendants’ Infringing Conduct and Willful Copying

       47.     Despite the expiration of the Agreement, Defendants continue to make copies,

display, and distribute the Works without authorization, including on ASW’s online store,

ASW’s Facebook page at www.facebook.com/jesusprinceofpeace, ASW’s Twitter page at

https://twitter.com/ArtnSoulworks, ASW’s Instagram page at

https://www.instagram.com/jesus_art_akiane/, and through Squareup, St. Jude Shop, Amazon,

eBay, Christianbook, Mardel, and other online stores on the internet. Exhibit E.

       48.     Defendants also modified copies of Akiane’s artwork by altering or removing

Akiane’s signature and other identifying information, and distributed the altered Works on the

internet on ASW’s Facebook page, Twitter page, Instagram page, YouTube, their online store,

and other websites. Exhibit F.

       49.     Defendants altered or removed copyright management information from Akiane’s

artwork in at least 755 instances, publicizing those images with altered or removed copyright

management information. Attached as Exhibit G is a table summarizing the instances

Defendants impermissibly published the artwork with altered or removed copyright management

information.

       50.     Upon information and belief, the alteration or removal of copyright management

information was directed by Corneliuson, and done with the purpose of marketing and profiting

off of ASW’s association with Art Akiane.

       51.     Art Akiane never gave Defendants permission or authority to remove copyright

management information from the Works.

       52.     Defendants also created, registered, and run unauthorized Facebook, Twitter, and

Instagram pages using Akiane’s likeness, and that prominently uses the AKIANE Marks,



                                               11
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 12 of 25 PageID #:12



including in the domain name for the Facebook page located at

www.facebook.com/jesusprinceofpeace. Exhibit H.

       53.     The domains advertise the sale of the Works and uses Akiane’s likeness to

promote the sale of infringing goods.

       54.     Upon information and belief, Defendants maintain the Facebook, Twitter, and

Instagram domains solely to profit from the sale of the Works.

       55.     Defendants also created, registered, and continue to run the website domain

www.jesusprinceofpeace.com, which prominently uses the AKIANE Marks, including in the

domain name.

       56.     Without Art Akiane’s authorization, Defendants continue to use Akiane’s likeness

and the AKIANE Marks on their domain names, websites, e-commerce sites, and social media

sites, including on their Facebook page, Twitter page, and Instagram page. Exhibit I.

       57.     Upon information and belief, Defendants continue to willfully distribute, provide,

market, advertise, promote, and offer for sale the Works under the AKIANE Marks.

       58.     Upon information and belief, Defendants offer and sell the Works under the

AKIANE Marks to the same types of consumers that comprise Art Akiane’s same class of

consumers and to whom Art Akiane sells the same goods to. Consumers are likely to be

confused as to the source or sponsorship of the goods, as well as the association between

Defendants and Art Akiane.

       59.     Defendants, upon information and belief, willfully appropriated Akiane’s name

and likeness in multiple ways including, without limitation, by uploading Akiane’s images and

name to Defendants’ publicly available YouTube channel, Facebook page, Twitter page,

Instagram page, and Defendants’ website.



                                               12
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 13 of 25 PageID #:13



       60.     Art Akiane did not authorize Defendants to use Akiane’s name, identity, or

likeness and Defendants had no consent to do so.

       61.     Upon information and belief, Defendants’ utilization of Akiane’s name, identity,

likeness, and reputation was purely for commercial purposes including, without limitation, to

offer for sale and promote Defendants’ products via Defendants’ website, Facebook page,

Twitter page, Instagram page, YouTube channel, and other channels of trade.

       62.     Upon information and belief, Defendants have received and continue to receive a

benefit from their utilization of Akiane’s full name, identity, likeness, and reputation including,

without limitation, internet traffic to Defendant’s social media channels and website, increased

search engine relevancy, and potential or actual customers who were directed to Defendants for

no reason other than Defendants’ utilization of Akiane’s name, identity, and likeness.

       63.     Defendants’ infringing acts as alleged above have caused and are likely to

continue to cause confusion, mistake, and deception among the relevant consuming public as to

the source or origin of Defendants’ goods and have and are likely to continue to deceive the

relevant consuming public into believing, mistakenly, that Defendants’ goods originate from, are

associated or affiliated with, or otherwise authorized by Art Akiane.

       64.     Upon information and belief, Defendants’ acts are willful with the deliberate

intent to trade on the goodwill of Art Akiane’s AKIANE Marks, cause confusion and deception

in the marketplace, and divert potential sales of Art Akiane’s goods to Defendants.

       65.     Defendants’ acts are causing, and unless restrained, will continue to cause damage

and immediate irreparable harm to Art Akiane and to its valuable reputation and goodwill with

the consuming public for which Art Akiane has no adequate remedy at law.




                                                 13
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 14 of 25 PageID #:14



                                        COUNT I
                               COPYRIGHT INFRINGEMENT
                               (AGAINST ALL DEFENDANTS)

       66.     Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       67.     Art Akiane is the assignee of copyrights registered with the United States

Copyright Office.

       68.     Art Akiane is the true, rightful, and sole owner of the copyrights in the Works,

including Copyright Registration Nos. VA 1-921-911, VA 1-960-272, VA 2-142-942, VA 2-

010-303, VA 2-010-300, VA 1-925-543, VA 2-010-352, VA 1-924-181, VA 1-924-448, VA 1-

924-158, VA 2-011-840, VA 1-924-183, and VA 2-010-397.

       69.     By their actions alleged above, Defendants have infringed Art Akiane’s

copyrights by knowingly copying and willfully reproducing and distributing into the market

infringing content with knowledge that they are either direct copies or derivatives of the

copyrighted materials.

       70.     Defendants without authority copied copyrighted content owned by Art Akiane

for use on websites including Defendants’ website at http://art-soulworks.com,

www.jesusprinceofpeace.com, Amazon, Facebook, Twitter, Instagram, YouTube, and eBay.

       71.     Defendants’ acts of copyright infringement have caused and will continue to

cause damage to Art Akiane, in an amount to be proven at trial.

       72.     Art Akiane is entitled to, among other relief, injunctive relief and an award of

actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees,

and costs of the action, together with prejudgment and post-judgment interest.




                                                14
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 15 of 25 PageID #:15



                                  COUNT II
                  TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                          (AGAINST ALL DEFENDANTS)

       73.       Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       74.       Defendants’ unauthorized use in commerce of the AKIANE Marks as alleged

above is likely to confuse, cause mistake, or to deceive consumers as to the origin, source,

sponsorship, or affiliation of its goods, and is likely to cause consumers to believe, contrary to

fact, that Defendants’ goods are sold, authorized, endorsed, or sponsored by Art Akiane, or that

Defendants are in some way affiliated with or sponsored by Art Akiane.

       75.       Defendants’ unauthorized use in commerce of the AKIANE Marks as alleged

above constitutes use of a false designation of origin and misleading description and

representation of fact in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       76.       Upon information and belief, Defendants’ conduct as alleged above is willful and

is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association of Defendants with Art Akiane.

       77.       Defendants’ conduct as alleged above constitutes unfair competition in violation

of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       78.       Defendants’ conduct as alleged herein is causing immediate and irreparable harm

and injury to Art Akiane, and to its goodwill and reputation, and will continue to both damage

Art Akiane and confuse the public unless enjoined by this Court. Art Akiane has no adequate

remedy at law.

       79.       Art Akiane is entitled to, among other relief, injunctive relief and an award of

actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees,



                                                  15
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 16 of 25 PageID #:16



and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

together with prejudgment and post-judgment interest.

                                    COUNT III
                         COMMON LAW UNFAIR COMPETITION
                            (AGAINST ALL DEFENDANTS)

       80.     Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       81.     Art Akiane owns all rights, title, and interest in and to the AKIANE Marks,

including but not limited to all common law rights in such marks due to Art Akiane’s first use of

the AKIANE Marks in this district. Defendants’ unauthorized use in commerce of the AKIANE

Marks as alleged herein occurred long after Art Akiane began using the AKIANE Marks and is

likely to deceive consumers as to the origin, source, sponsorship, or affiliation of Defendants’

goods, and is likely to cause consumers to believe, contrary to fact, that Defendants’ goods are

sold, authorized, endorsed, or sponsored by Art Akiane, or that Defendants is in some way

affiliated with or sponsored by Art Akiane.

       82.     Upon information and belief, Defendants’ conduct as alleged herein is willful and

is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association of Defendants’ with Art Akiane.

       83.     By reason of their acts, Defendants have committed unfair competition under

Illinois common law.

       84.     Defendants’ conduct is causing immediate and irreparable harm and injury to Art

Akiane, and to its goodwill and reputation, and will continue to both damage Art Akiane and

confuse the public unless enjoined by this Court. Art Akiane has no adequate remedy at law.




                                                  16
     Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 17 of 25 PageID #:17



        85.     Art Akiane is entitled to, among other relief, injunctive relief and an award of

actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys' fees,

and costs of the action under Illinois common law, together with prejudgment and post-judgment

interest.

                                   COUNT IV
                           VIOLATION OF THE ILLINOIS
                     UNIFORM DECEPTIVE TRADE PRACTICES ACT
                           (AGAINST ALL DEFENDANTS)

        86.     Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

        87.     The Illinois Uniform Deceptive Practices Act (“UDPA”), 815 ILCS § 510/2, et

seq. provides that a person engages in deceptive trade practices when the person “(1) passes off

goods or services as those of another . . . (3) causes a likelihood of confusion or of

misunderstanding as to affiliation, connection or association with or certification by another; . . .

[or] (5) represents that goods or services has sponsorship, approval, characteristics, . . . that they

do not have.”

        88.     Upon information and belief, Corneliuson represented herself to be the sole

representative of all the Works to customers.

        89.     Defendants have violated the UDPA by falsely and deceptively representing to

consumers that Art Akiane is associated with Defendant, and because Defendants have used

deception, fraud, false pretense, misrepresentation or concealment, suppression or omission of

material facts, either expressly or by implication, in causing the false association with the intent

that the public rely upon those false representations.

        90.     Defendants’ trade practice of misleadingly holding itself out as being associated

with Art Akiane is directed to the market generally, and otherwise constitutes a consumer

                                                  17
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 18 of 25 PageID #:18



protection matter because consumers need to be protected from false and misleading advertising

of the type that Defendants are engaged in.

       91.     The unauthorized use by Defendants of Art Akiane’s Works and the AKIANE

Marks is causing and is likely to cause substantial injury to the public and to Art Akiane, and Art

Akiane has no adequate remedy at law for this injury.

       92.     As a result of Defendants’ unlawful business practices, Art Akiane is entitled to

an order enjoining such future conduct, attorneys’ fees under 815 ILCS § 510/3, and such other

orders and judgments necessary.

                                          COUNT V
                                    UNJUST ENRICHMENT
                                       (AGAINST ASW)

       93.     Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       94.     Art Akiane’s ownership of the rights to distribute and the rights to license the use

of the Works are valuable assets to Art Akiane.

       95.     By reproducing, distributing, and selling Art Akiane’s Works without permission

or authorization, and profiting off the Works without paying compensation to Art Akiane,

Defendant has appropriated a valuable asset belonging to Art Akiane.

       96.     By failing to pay proper compensation to Art Akiane for the sale and use of the

Works, Defendant has retained Art Akiane’s benefit and such retention violates the fundamental

principles of justice, equity and good conscience.




                                                  18
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 19 of 25 PageID #:19



                                  COUNT VI
              INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION
                          (AGAINST ALL DEFENDANTS)

       97.     Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       98.     The Works and Akiane’s artwork contain the signature or name of Akiane or Art

Akiane, which is copyright management information protected under 17 U.S.C. § 1202(b).

       99.     Upon information and belief, Defendants intentionally and knowingly removed

and/or altered the copyright management information identifying Akiane or Art Akiane as the

author and owner, and distributed the same without authorization.

       100.    Defendants’ conduct violates 17 U.S.C. § 1202(b).

       101.    Defendants’ removal and/or altering of the aforementioned copyright

management information and its distribution was made without the knowledge or consent of Art

Akiane.

       102.    Upon information and belief, the removal and/or altering of the aforementioned

copyright management information and its unauthorized distribution were made by Defendants

to induce, enable, facilitate, or conceal its infringement of Art Akiane’s copyrights.

       103.    Defendants also knew, or should have known, that such removal of said copyright

management information would induce, enable, facilitate, or conceal their infringement of Art

Akiane’s copyrights.

       104.    As a result of the wrongful conducts of Defendants, Art Akiane is entitled to

recover from Defendants the damages that Art Akiane sustained and will sustain, and any gains,

profits and advantages obtained by Defendants because of its violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.



                                                 19
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 20 of 25 PageID #:20



         105.   Alternatively, Art Akiane may elect to recover from Defendants statutory

damages pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                            COUNT VII
   VIOLATION OF THE LANHAM ACT – ANTI-CYBERSQUATTING CONSUMER
                         PROTECTION ACT
                          (AGAINST ASW)

         106.   Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

         107.   At the time of Defendant’s registration or first use of its domain names, including

its Facebook domain name, Instagram domain name, and the www.jesusprinceofpeace.com

domain name, each of the AKIANE Marks was distinctive.

         108.   Defendant’s domain names are identical or confusingly similar to the AKIANE

Marks.

         109.   Defendant has registered, trafficked in, or used the domain names with a bad faith

intent to profit from the AKIANE Marks in violation of 15 U.S.C. § 1125(d).

         110.   Defendant’s bad faith intent is demonstrated by numerous factors, including the

following:

             a. Defendant intends to divert consumers from Art Akiane’s online location to a site

                accessible under its own domain names that could harm the goodwill represented

                by the AKIANE Marks, either for Defendant’s commercial gain or with the intent

                to tarnish or disparage the AKIANE Marks, by creating a likelihood of confusion

                as to the source, sponsorship, affiliation, or endorsement of the site accessible

                under the Defendant domain names; and




                                                 20
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 21 of 25 PageID #:21



             b. Defendant knows that the Defendant domain names are identical or confusingly

                similar to the AKIANE Marks.

       111.     Upon information and belief, Defendant’s actions have been and are willful,

deliberate, and done with knowledge of Art Akiane’s rights.

       112.     Art Akiane has no adequate remedy at law. Unless enjoined by this Court, Art

Akiane will continue to do the acts complained of in this Complaint and cause damage and

injury, all to Art Akiane’s irreparable harm and to Defendant’s unjust enrichment.

                            COUNT VIII
   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE
                      (AGAINST CORNELIUSON)

       113.     Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       114.     Art Akiane had a reasonable business expectancy of entering into a valid business

relationship with customers with whom Art Akiane would have sold artwork to.

       115.     Corneliuson had knowledge of this expectancy, which knowledge Corneliuson

acquired because she facilitated communications between Art Akiane and the potential

customers.

       116.     Upon information and belief, through dishonest, unfair, and/or improper means,

Corneliuson intentionally interfered with Art Akiane’s prospective relationships with these

customers, including by preventing further communications between Art Akiane and the

potential customers.

       117.     Corneliuson’s interference caused injury to Art Akiane’s prospective relationships

with these customers.




                                                21
        Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 22 of 25 PageID #:22



          118.   Art Akiane has no adequate remedy at law for Corneliuson’s tortious conduct.

Unless Corneliuson is enjoined by the Court, Art Akiane will continue to suffer irreparable harm.

          119.   Art Akiane may elect to recover from Corneliuson exemplary and punitive

damages and attorneys’ fees under Illinois law for Corneliuson’s willful, intentional, and tortious

acts.

                                     COUNT IX
                 VIOLATION OF THE ILLINOIS RIGHT OF PUBLICITY ACT
                            (AGAINST ALL DEFENDANTS)

          120.   Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

          121.   Defendants’ unauthorized use of Akiane’s identity for commercial purposes is a

violation of the Illinois Right of Publicity Act, 765 ILCS § 1075/1-60.

          122.   Defendants’ use of Akiane’s identity was unauthorized because Defendants did

not obtain Art Akiane’s consent to use Akiane’s identity in connection with any advertisement.

          123.   Upon information and belief, Defendants’ use of Akiane’s identity was willful

because they used Akiane’s identity intentionally and with knowledge that its use was not

authorized.

          124.   Art Akiane has been damaged by Defendants’ unauthorized use of Akiane’s

identity. Art Akiane has no adequate remedy at law.

          125.   Unless enjoined by this Court, Defendants will continue to do the acts complained

of in this Complaint and cause damage and injury, all to Art Akiane’s irreparable harm and to

Defendants’ unjust enrichment.




                                                 22
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 23 of 25 PageID #:23



         126.     Art Akiane may elect to recover from Defendant statutory damages pursuant to

765 ILCS § 1075/40 in a sum of at least its actual damages, profits derived from the

unauthorized use, or both, and punitive damages.

                                      REQUEST FOR RELIEF

                WHEREFORE, Plaintiff, Art Akiane respectfully request that this Court:

        A.        Enter judgment in favor of Art Akiane on Counts I-IX;

        B.        Award Art Akiane its actual damages against Defendants in an amount to be

determined at trial;

        C.        Award Art Akiane with Defendants’ profits from its aforementioned activities;

        D.        Award Art Akiane with punitive damages against Defendants;

        E.        Award Art Akiane with statutory damages;

        F.        Award Art Akiane all of its costs and reasonable attorneys’ fees in this action as

authorized by 17 U.S.C. § 1203, 765 ILCS § 1075/55, 815 ILCS § 510/3 and other applicable

laws;

        G.        Award Art Akiane with pre- and post-judgment interest at the maximum legal rate

and costs;

        H.        Award Art Akiane an accounting for damages and for all the profits together with

those profits lost by Art Akiane due to Defendants’ misconduct alleged herein;

        I.        Preliminarily and permanently enjoin Defendants, and their predecessors,

successors, divisions, subsidiaries, or joint ventures thereof, together with any and all parent or

affiliated companies or corporations, and all officers, directors, employees, agents, attorneys,

representatives, those acting in privity or concert with them, or on their behalf, from:




                                                   23
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 24 of 25 PageID #:24



                 i.   Displaying, copying, distributing, promoting, offering, disseminating, or

                      selling Art Akiane’s copyrighted materials or any modification, derivation, or

                      reproduction thereof;

             ii.      Representing that Defendants have any rights to Art Akiane’s copyrights,

                      including ownership, license, or any other right;

            iii.      Using Akiane’s identity without prior authorization; and

            iv.       Doing and engaging in any of the acts described above and directing

                      Defendants to conform with each and every provision of this prayer for relief;

       J.          Directing that Defendants recall and deliver up for destruction all goods,

packaging, advertisements, promotions, signs, displays, and related materials incorporating or

bearing the mark AKIANE or any other marks that are a counterfeit, copy, confusingly similar

variation, or colorable imitation of the AKIANE Marks or Works;

       K.          Directing Defendants to transfer and assign all rights and control to any webpage

and social media site that is likely to cause confusion, mistake or to deceive consumers with the

AKIANE Marks;

       L.          Directing Defendants to provide an accounting of all products ever sold

incorporating the Works, including the products:

            i.        currently in Defendants’ inventory;

            ii.       sold by Defendants since January 11, 2007, whether directly or indirectly;

            iii.      taken into inventory by Defendants; and

            iv.       ordered by or on behalf of Defendants (including units for which a purchase

                      order has been submitted, which are currently being loaded for shipment, or




                                                    24
    Case: 1:19-cv-02952 Document #: 1 Filed: 05/01/19 Page 25 of 25 PageID #:25



                    which are currently en route for delivery), including listing all lot or serial

                    numbers of said products as applicable; and

       M.        Grant to Art Akiane such other relief as may be just and warranted under the

circumstances.

                                          JURY DEMAND

       Plaintiff Art Akiane LLC hereby demands a jury trial on all issues so triable.



Dated: May 1, 2019                                     Respectfully submitted,

                                                       ART AKIANE LLC,


                                                       By: s/ Adam Wolek
                                                       Adam Wolek
                                                       Marcus S. Harris
                                                       TAFT STETTINIUS & HOLLISTER LLP
                                                       111 E. Wacker Drive, 28th Floor
                                                       Chicago, Illinois 60601
                                                       Phone: (312) 836-4063
                                                       Fax: (312) 966-8598
                                                       awolek@taftlaw.com
                                                       mharris@taftlaw.com

                                                       Counsel for Plaintiff Art Akiane LLC




                                                  25
